03/08/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0483


                                      DA 20-0483
                                   _________________

IN THE MATTER OF THE
PARENTING OF S.R.G.,

      A minor child;

LISA LARRIVEE,
                                                                   ORDER
            Petitioner and Appellee,

      v.

JAMES GARDNER,

            Respondent and Appellant.
                               _________________


      This Court reviews briefs to ensure compliance with the Montana Rules of Appellate

Procedure. After reviewing Appellant’s Opening Brief filed on March 8, 2021, this Court

has determined that the brief does not comply with Rule 12 and must be supplemented as

provided below.

      Pursuant to M. R. App. P. 12(1)(i), appellants must attach an “appendix that includes

the relevant judgment, order(s), findings of fact, conclusions of law, jury instructions(s),

ruling(s), or decision(s) from which the appeal is taken together with any written

memorandum or rationale of the court” to an opening brief. Appellant James Gardner’s

Opening Brief contains no such appendix. Accordingly, while the Court accepts filing of

Mr. Gardner’s Opening Brief, the Court requests Mr. Gardener file eight copies of an

appendix including the relevant document(s) from which he appeals.
      IT IS ORDERED that the Appellant file eight copies of an appendix including the

relevant document(s) from which his appeal is taken within ten (10) days of the date of this

Order with the Clerk of this Court.

      The Clerk is directed to provide a true copy of this Order to the Appellant and to all

parties of record.




                                                                              Electronically signed by:
                                                                                   Dirk Sandefur
                                                                         Justice, Montana Supreme Court
                                                                                   March 8 2021